      Case: 1:15-cv-00713 Document #: 288 Filed: 10/03/20 Page 1 of 3 PageID #:3614




                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 Francisco Romero,                                     )
                                                       )
                             Plaintiff,                )
 v.                                                    )      Case No. 15-cv-00713
                                                       )
 Michael Atchison et al.,                              )
                                                       )
                             Defendants.               )

                                PLAINTIFF’S MOTION TO SEAL

         Pursuant to Local Rule 26.2(c)(5), Plaintiff, through his undersigned counsel, moves the

Court permit the filing of certain exhibits to Plaintiff’s Local Rule 56.1 Statement of Undisputed

Facts (ECF 285) under seal.

         In support of this motion Plaintiffs state as follows:

         1.     Certain Exhibits to Plaintiff’s Local Rule 56.1 Statement (ECF 285-1; 285-4; 285-

7; 285-8; 285-12; and 285-13) have been marked as “CONFIDENTIAL” by the defendants.

Since these exhibits all concern the operation of a correctional institution, Plaintiff, out of an

abundance of caution, has filed them under seal.

         2.     Another exhibit to Plaintiff’s Local Rule 56.1 Statement (ECF 285-3) is a

document that was sealed in this case by the Court’s order (see ECF 133).

         3.     Pursuant to Local Rule 26.2(c), Plaintiff has filed electronically Plaintiff’s Local

Rule 56.1 Statement with confidential exhibits excluded (ECF 285 and exhibits), but have also

provisionally filed, under seal, a complete version of the exhibits which includes the confidential

exhibits (ECF 287 and exhibits). Plaintiffs now seek permission to file the latter set of exhibits

(ECF 287 and exhibits) under seal.



                                                   1
   Case: 1:15-cv-00713 Document #: 288 Filed: 10/03/20 Page 2 of 3 PageID #:3615




       4.      Plaintiff is transmitting ECF 287 and all sealed exhibits to defense counsel of

record via email.

       WHEREFORE, Plaintiffs respectfully request that the Court enter an order permitting

Plaintiffs to file ECF 287 and its exhibits under seal.




Date: October 3, 2020                                 Respectfully submitted,

                                                      /s/ Stephen H. Weil       .


 Jon Loevy – jon@loevy.com                         Jennifer Blagg
 Stephen H. Weil – weil@loevy.com                  Eric Bisby
 Loevy & Loevy                                     jennifer@blagglaw.net
 311 N. Aberdeen Street                            eric@blagglaw.net
 Third Floor                                       Attorney for Plaintiff
 Chicago, IL 60607                                 1333 West Devon Ave, Suite 267
 312-243-5900                                      Chicago Il, 60660
                                                   (773) 859-0081

                                                   Attorneys for Plaintiff




                                                  2
   Case: 1:15-cv-00713 Document #: 288 Filed: 10/03/20 Page 3 of 3 PageID #:3616




                                 CERTIFICATE OF SERVICE
        I hereby certify that on October 3, 2020, a true and correct copy of the foregoing was
filed electronically. Notice of this filing was sent by operation of the Court’s ECF electronic
filing system to all parties indicated on the electronic filing receipt. Parties may access this filing
through the Court’s electronic filing system.


                                                       /s/ Stephen H. Weil
